United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4105
                                   ___________

United States of America,           *
                                    *
           Appellee,                *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * District of South Dakota.
Manuel Williams, also known as      * [UNPUBLISHED]
Manny,                              *
                                    *
           Appellant.               *
                               ___________

                             Submitted: September 25, 2007
                                Filed: October 3, 2007
                                 ___________

Before BYE, BENTON, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       A jury convicted Manuel Williams of one count of conspiring to distribute
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846, and
two counts of possession with intent to distribute methamphetamine in violation of 21
U.S.C. §§ 841(a)(1) and 841(b)(1)(B). Williams appeals his convictions contending
the district court1 abused its discretion in limiting his right to cross examine Levi



      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota.
Garcia, a prosecution witness, concerning Garcia's failure to appear for court dates.
We affirm.

        Garcia was one of several cooperating witnesses who testified regarding
Williams's involvement in the conspiracy to distribute methamphetamine. After
defense counsel was allowed to cross examine Garcia extensively regarding the effects
his addiction to methamphetamine had on his memory, the district court upheld the
prosecutor's objection when defense counsel asked a question concerning specific
instances when Garcia failed to appear in court. On appeal, Williams contends the
question was probative of Garcia's truthfulness or untruthfulness and should have been
permitted under Federal Rule of Evidence 608(b). We disagree that a failure to appear
for a court date is probative of truthfulness or untruthfulness. Even assuming such to
be the case, however, the district court still had the discretion to disallow the question,
see Fed. R. Evid. 608(b) ("Specific instances of the conduct of a witness . . . may . .
. in the discretion of the court, if probative of truthfulness or untruthfulness, be
inquired into on cross-examination"), and we conclude the district court did not abuse
its discretion in sustaining the objection. See Delaware v. Van Arsdell, 475 U.S. 673,
679 (1986) ("[T]rial judges retain wide latitude . . . to impose reasonable limits on
such cross-examination based on concerns about, among other things, harassment,
prejudice, confusion of the issues, the witness' safety, or interrogation that is repetitive
or only marginally relevant."). Moreover, Williams has failed to show how he was
prejudiced given the other evidence in the case against him. See United States v.
Love, 329 F.3d 981, 984 (8th Cir. 2003) ("A trial court's decision to limit cross-
examination will not be reversed unless there has been a clear abuse of discretion and
a showing of prejudice to the defendant.").

       We affirm the judgment of conviction.
                       ______________________________




                                            -2-